 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MAGNUS ANDERSSON,
 8
                                  Plaintiff,              Case No. C18-179 RAJ
 9
                   v.                                     ORDER REVERSING AND
10                                                        REMANDING THE CASE FOR
   NANCY A. BERRYHILL, Deputy                             FURTHER ADMINISTRATIVE
11 Commissioner of Social Security for Operations,        PROCEEDINGS

12                                Defendant.

13          Plaintiff seeks review of the denial of his application for Supplemental Security Income
14 and Disability Insurance Benefits. Plaintiff contends the ALJ erred in evaluating his severe

15 impairments, several medical opinions, and plaintiff’s testimony. Dkt. 9. As discussed below,

16 the Court REVERSES the Commissioner’s final decision and REMANDS the matter for further

17 administrative proceedings under sentence four of 42 U.S.C. § 405(g).

18                                             BACKGROUND
19          Plaintiff is currently 51 years old, has a limited education, and has worked as an auto
20 cleaner and detailer. Administrative Record (AR) 30, 127. He previously applied for benefits

21 and was denied in a decision that became administratively final as of November 2012. AR 114-

22 28. Plaintiff applied again for benefits in June 2014. AR 142. He alleges disability beginning

23 January 2013. AR 23. Plaintiff’s applications were denied initially and on reconsideration. AR

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
 1 140, 141, 170, 171. After the ALJ conducted a hearing in July 2016, the ALJ issued a decision

 2 finding plaintiff not disabled. AR 73, 20-32.

 3                                         THE ALJ’S DECISION

 4            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 5            Step one: Plaintiff has not engaged in substantial gainful activity since the January 2013
              alleged onset date.
 6
              Step two: Plaintiff has the following severe impairments: cognitive disorder/attention
 7            deficit hyperactivity disorder/learning disorder, affective disorder/depression, anxiety
              disorder, substance addiction disorder, ischemic heart disease, degenerative disc
 8            disease/back disorder.

 9            Step three: These impairments do not meet or equal the requirements of a listed
              impairment. 2
10
              Residual Functional Capacity: Plaintiff can perform light work, lifting and/or carrying
11            20 pounds occasionally and 10 pounds frequently. He can stand and/or walk six hours
              per day and sit six hours per day. He cannot use foot controls or climb ladders, ropes, or
12            scaffolds. He can occasionally use ramps and steps, balance, stoop, kneel, crouch, and
              crawl. He can never work at unprotected heights or operate heavy equipment, but can
13            otherwise have occasional exposure to hazards, and occasional exposure to vibrations.
              He can understand and remember instructions for, and carry out, tasks generally required
14            by occupations with a Specific Vocational Preparation (SVP) of 1 to 2. He can have
              occasional, superficial interaction with the general public, and occasional interaction with
15            coworkers or supervisors. Tasks should be able to be completed without the assistance of
              others, but occasional assistance would not be precluded. He can adjust to routine work
16            setting changes generally associated with occupations with an SVP of 1 to 2.

17            Step four: Plaintiff cannot perform past relevant work.

18            Step five: As there are jobs that exist in significant numbers in the national economy that
              plaintiff can perform, he is not disabled.
19
     AR 23-32. The Appeals Council denied plaintiff’s request for review, making the ALJ’s
20
     decision the Commissioner’s final decision. AR 1.
21
                                                DISCUSSION
22
     1
23       20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.
     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
 1          This Court may set aside the Commissioner’s denial of social security benefits only if the

 2 ALJ’s decision is based on legal error or not supported by substantial evidence in the record as a

 3 whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). Each of an ALJ’s findings must

 4 be supported by substantial evidence. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998).

 5 “Substantial evidence” is more than a scintilla, less than a preponderance, and is such relevant

 6 evidence as a reasonable mind might accept as adequate to support a conclusion. Richardson v.

 7 Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989).

 8 The ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and

 9 resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

10 Cir. 1995). While the Court is required to examine the record as a whole, it may neither reweigh

11 the evidence nor substitute its judgment for that of the Commissioner. Thomas v. Barnhart, 278

12 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one interpretation,

13 the Commissioner’s interpretation must be upheld if rational. Burch v. Barnhart, 400 F.3d 676,

14 680-81 (9th Cir. 2005).

15          Plaintiff contends the ALJ erred by failing to find his intellectual impairment a severe

16 medically determinable impairment at step two, and by discounting the opinions of four medical

17 sources and plaintiff’s testimony in determining plaintiff’s RFC. Dkt. 9.

18 A.       Severe Impairment

19          An ALJ’s failure to properly consider an impairment at step two may be harmless where

20 the ALJ considered the functional limitations caused by that impairment later in the decision.

21 Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). “In assessing RFC, the adjudicator must

22 consider limitations and restrictions imposed by all of an individual’s impairments, even those

23 that are not ‘severe.’” Social Security Ruling (SSR) 96-8p, 1996 WL 374184, at *5 (S.S.A.

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
 1 1996). “The RFC therefore should be exactly the same regardless of whether certain

 2 impairments are considered ‘severe’ or not.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

 3 2017) (emphasis in original).

 4          Plaintiff argues the ALJ erred by failing to list “intellectual disability” as a severe

 5 medically determinable impairment at step two based on the medical opinions of James Czysz,

 6 Psy.D. Dkt. 9 at 2-3. Dr. Czysz wrote that plaintiff’s IQ was “in the Borderline range” and

 7 diagnosed “Unspecified Intellectual Disability.” AR 684; see also AR 683, 687. The ALJ

 8 determined that “cognitive disorder/attention deficit hyperactivity disorder (ADHD)/learning

 9 disorder” was one of plaintiff’s severe impairments. AR 23. Intellectual and cognitive disorders

10 are intertwined, as cognition is the “mental process of knowing” and intellect is the “capacity for

11 knowledge and understanding.” See The American Heritage Dictionary for the English

12 Language (4th ed. 2000), “cognition” and “intellect.” In considering plaintiff’s RFC, the ALJ

13 noted that Dr. Czysz tested plaintiff’s full-scale IQ and reported his score as “71

14 (low/borderline)….” AR 27 (citing AR 687). The RFC includes limitations on remembering

15 and understanding instructions. AR 26 (limited to SVP of 1 or 2). Plaintiff has not identified

16 any functional limitation caused by intellectual disability that is not incorporated into the RFC.

17          Under the circumstances, the Court concludes that any error in failing to include

18 intellectual disability as a severe impairment was harmless. See Lewis, 498 F.3d at 911.

19 B.       Medical Opinions

20          A treating physician’s opinion is entitled to greater weight than an examining physician’s

21 opinion, and an examining physician’s opinion is entitled to greater weight than a nonexamining

22 physician’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An ALJ may only

23 reject the uncontradicted opinion of a treating or examining doctor by giving “clear and

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
 1 convincing” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Even if a treating

 2 or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only

 3 reject it by stating “specific and legitimate” reasons. Id. The ALJ can meet this standard by

 4 providing “a detailed and thorough summary of the facts and conflicting clinical evidence,

 5 stating his interpretation thereof, and making findings.” Id. (citation omitted). “The ALJ must

 6 do more than offer his conclusions. He must set forth his own interpretations and explain why

 7 they, rather than the doctors’, are correct.” Reddick, 157 F.3d at 725.

 8          1.      Melanie E. Mitchell, Psy.D.

 9          After an examination in May 2013, Dr. Mitchell diagnosed plaintiff with major

10 depressive disorder, anxiety disorder, learning disorder (provisional), and substance abuse in full

11 sustained remission. AR 479. She opined that plaintiff had “very significant” limitations on his

12 abilities to maintain punctual attendance, take appropriate precautions around normal hazards,

13 and complete a normal work day and work week without interruptions from psychologically

14 based symptoms. AR 480. After examining plaintiff again in April 2014, Dr. Mitchell gave the

15 same diagnoses except the learning disorder was a “rule out” diagnosis and substance abuse was

16 in early full remission due to a relapse in the interim. AR 492. Dr. Mitchell opined that plaintiff

17 was unable to maintain appropriate behavior at work, complete a normal work day and work

18 week, and set realistic goals and plan independently. AR 493. She opined that he had very

19 significant limitations in the abilities to maintain punctual attendance, adapt to changes in a

20 routine work setting, and communicate and perform effectively in a work setting. AR 493.

21          The ALJ gave Dr. Mitchell’s 2013 and 2014 opinions “[l]ittle weight” because she relied

22 heavily on plaintiff’s symptom reports, because she relied on evidence dealt with in plaintiff’s

23

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
 1 prior denied application, and because her opinions are inconsistent with the overall evidence.

 2 AR 29.

 3                 a.      Reliance on Prior Evidence

 4          While Dr. Mitchell noted, in her 2013 report, that she reviewed two records from 2012,

 5 there is no indication that her opinions were swayed by them. AR 478. In fact her diagnoses

 6 differ from those she reviewed. While Wayne C. Dees, Psy.D., diagnosed plaintiff’s depression

 7 as “Severe [with] Psychosis,” Dr. Mitchell diagnosed it as only “Moderate to Severe” without

 8 psychosis. AR 478, 479. While Dr. Dees assessed a Global Assessment of Functioning (GAF)

 9 score of 50 and Mary L. Montgomery, ARNP, assessed a GAF of 40, Dr. Mitchell assessed

10 plaintiff’s GAF as 50-55. Id. Substantial evidence does not support the ALJ’s finding that Dr.

11 Mitchell’s opinions are less reliable because she reviewed records from 2012. The Court

12 concludes the ALJ erred by discounting Dr. Mitchell’s opinions on this basis.

13                 b.      Reliance on Plaintiff’s Reports

14          Psychiatric evaluations “will always depend in part on the patient’s self-report, as well as

15 on the clinician’s observations of the patient[,]” because “unlike a broken arm, a mind cannot be

16 x-rayed.” Buck, 869 F.3d at 1049 (internal quotation marks omitted) (quoting Poulin v. Bowen,

17 817 F.2d 865, 873 (D.C. Cir. 1987)). “Thus, the rule allowing an ALJ to reject opinions based

18 on self-reports does not apply in the same manner to opinions regarding mental illness.” Buck,

19 869 F.3d at 1049. Clinical interviews and mental status evaluations “are objective measures and

20 cannot be discounted as a ‘self-report.’” Id. In both the 2013 and 2014 examinations, Dr.

21 Mitchell performed a professional clinical interview and mental status examination, including

22 cognitive testing and anxiety and depression inventories. AR 478-504. Dr. Mitchell observed

23 impaired memory, concentration, insight and judgment. AR 482. Plaintiff was unable to

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
 1 complete a “trail making” task that tests cognitive impairment. AR 486, 495. While Dr.

 2 Mitchell of course recorded what plaintiff told her, there is no indication that she relied more

 3 heavily on his self-reports than on her professional judgment and expertise in formulating her

 4 opinions. The ALJ erred by discounting Dr. Mitchell’s opinions on this basis.

 5                  c.     Consistency with the Record

 6          An ALJ may discount a doctor’s opinions if they are inconsistent with the medical record

 7 as a whole. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (that

 8 opinions were “contradicted by other statements and assessments of [claimant’s] medical

 9 conditions” and “conflict[ed] with the results of a consultative medical evaluation” were specific

10 and legitimate reasons to discount the opinions). Here, the ALJ wrote only that “the overall

11 evidence demonstrates that the claimant is more functional than alleged.” AR 29. He did not

12 identify what evidence is inconsistent with which of Dr. Mitchell’s opinions. If an ALJ fails to

13 specify his reasons for finding testimony not credible, “a reviewing court will be unable to

14 review those reasons meaningfully without improperly ‘substitut[ing] our conclusions for the

15 ALJ’s, or speculat[ing] as to the grounds for the ALJ’s conclusions.’” Brown-Hunter v. Colvin,

16 806 F.3d 487, 492 (9th Cir. 2015) (alterations in original) (quoting Treichler v. Comm’r. of Soc.

17 Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014)). In fact, the overall medical record

18 consistently shows that plaintiff suffers from depression, anxiety, and substance abuse, as Dr.

19 Mitchell diagnosed. See, e.g., AR 677. The ALJ erred by discounting Dr. Mitchell’s opinions

20 on this basis.

21          The Court concludes that, having provided no specific and legitimate reason, the ALJ

22 erred by discounting Dr. Mitchell’s opinions.

23

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
 1          2.      Faulder Colby, Ph.D.

 2          Nonexamining psychologist Dr. Colby reviewed Dr. Mitchell’s 2014 report and

 3 concurred with her opinions. AR 505-06. The ALJ gave Dr. Colby’s opinions “little weight”

 4 because the only evidence he reviewed was Dr. Mitchell’s report, and because he left sections of

 5 the form blank, including questions about substance abuse. AR 29. As discussed above, the ALJ

 6 erred by discounting Dr. Mitchell’s opinions and, accordingly, having reviewed them does not

 7 weaken the reliability of Dr. Colby’s opinions. On the form, Dr. Colby did answer “No” to the

 8 question “Are the effect [sic] on work activity due primarily to alcohol or drug

 9 abuse/addiction?” AR 507 (emphasis in original). This question was more relevant than the

10 ones he left blank, which asked whether plaintiff was “primarily impaired due to substance

11 abuse” and, if so, whether the impairment would persist with sobriety. AR 505. Because the

12 blank areas on the form were not material to understanding or evaluating Dr. Colby’s opinions,

13 they are not a specific and legitimate reason to discount Dr. Colby’s opinions.

14          The Court concludes the ALJ erred by discounting Dr. Colby’s opinions.

15          3.      James Czysz, Psy.D.

16          After examining plaintiff in November 2015, Dr. Czysz diagnosed major depressive

17 disorder, anxiety disorder, cocaine abuse in remission, and unspecified intellectual disability.

18 AR 683-84. He opined that plaintiff would have “very significant” limitations on the abilities to

19 maintain punctual attendance, learn new tasks, communicate and perform effectively at work,

20 and complete a normal work day and work week without interruptions from psychologically

21 based symptoms. AR 684.

22          The ALJ gave Dr. Czysz’s opinions “[l]ittle weight” because he relied heavily on

23 plaintiff’s symptom reports, he considered nonmedical factors such as unemployment, and the

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
 1 only outside evidence he considered was Dr. Mitchell’s report. AR 29. As discussed above, the

 2 ALJ erred by discounting Dr. Mitchell’s opinions and, accordingly, having reviewed her report

 3 does not weaken the reliability of Dr. Czysz’s opinions.

 4          As with Dr. Mitchell, Dr. Czysz performed a professional clinical interview and mental

 5 status examination, including cognitive and IQ testing. AR 682-88. Dr. Czysz’s report presents

 6 a closer call than Dr. Mitchell’s because at least one of his conclusions expressly cited plaintiff’s

 7 self-reports. Dr. Czysz wrote that plaintiff’s “reported” depression symptoms would impair his

 8 ability to work a full day. AR 683. However, the Ninth Circuit has held that it is error to

 9 discount “an examining physician’s opinion by questioning the credibility of the patient’s

10 complaints where the doctor does not discredit those complaints and supports his ultimate

11 opinion with his own observations.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1199-1200

12 (9th Cir. 2008). Dr. Czysz specifically screened plaintiff for dissimulation and found “adequate

13 effort.” AR 686. He supported his opinions with his own observations, including abnormal

14 thought content with “depressive, self-critical, and negativistic brooding.” AR 686. Plaintiff’s

15 hygiene, speech, mood, and affect were abnormal. AR 685-86. In addition to “borderline” IQ,

16 plaintiff’s memory, concentration, and abstract thought were impaired. AR 683, 686. While Dr.

17 Czysz of course recorded what plaintiff told him, it does not appear that he relied more heavily

18 on self-reports than on his own professional judgment and expertise in formulating his opinions.

19 The ALJ erred by discounting Dr. Czysz’s opinions on this basis.

20          Dr. Czysz noted plaintiff’s unemployment, but there is no indication that it influenced his

21 opinions on plaintiff’s functional abilities. AR 684. The ALJ erred by discounting his opinions

22 on this basis.

23

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 9
 1          The Court concludes that, having provided no specific and legitimate reason, the ALJ

 2 erred by discounting Dr. Czysz’s opinions.

 3          4.     John T. Blatchford, LISCW

 4          “Only physicians and certain other qualified specialists are considered ‘[a]cceptable

 5 medical sources.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (alteration in

 6 original); see 20 C.F.R. §§ 404.1502(a), (d), (e); 416.902(a), (i), (j). An ALJ may reject the

 7 opinion of a non-acceptable medical source, such as a licensed mental health provider, by giving

 8 reasons germane to the opinion. Id.

 9          Mr. Blatchford, plaintiff’s treating mental health practitioner, opined that plaintiff was

10 unable to respond appropriately to unexpected changes in the work setting and routine, and was

11 substantially impaired in the abilities to respond to expected changes, set goals or plan

12 independently, take precautions around normal hazards, travel in unfamiliar settings and use

13 public transportation, understand and remember detailed instructions, maintain attention and

14 concentration for four two-hour intervals per day, sustain an ordinary routine without special

15 supervision, and work in coordination with or proximity to others without being distracted. AR

16 690-91. The ALJ gave Mr. Blatchford’s opinions “[v]ery little weight” because he stated he is

17 not a vocational mental health specialist and because he relied on plaintiff’s symptom reports.

18 AR 30.

19          In a letter accompanying his opinions, Mr. Blatchford wrote that he relied on a 2016

20 treatment note from plaintiff’s psychiatrist, his own knowledge of plaintiff’s “overall

21 functioning,” and “a direct interview with most of the questions.” AR 689. This interview is

22 presumably reflected in a treatment note one week before Mr. Blatchford’s letter stating that he

23 “went down the list of disability-related questions in a questionnaire provided by [plaintiff’s]

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 10
 1 attorney. [Plaintiff] said that he couldn’t recall job-related directions….” AR 610. Mr.

 2 Blatchford recorded plaintiff’s reports of being “easily distracted” and unable to interact with the

 3 public, and statements such as “I don’t take criticism well” and “I don’t take direction very

 4 well.” AR 610-11. The ALJ also noted that Mr. Blatchford wrote in his cover letter that plaintiff

 5 “reported depressed mood, social isolation, poor sleep, some/mild suicidal ideation and reduced

 6 appetite.” AR 689. Going over the opinion form with plaintiff provides substantial evidence to

 7 support the ALJ’s finding that Mr. Blatchford relied primarily on plaintiff’s own answers to fill

 8 out the form. This was a germane reason to discount Mr. Blatchford’s opinions.

 9          In his letter, Mr. Blatchford wrote: “I consider myself a mental health generalist rather

10 than a specialist in the area of employment and vocational matters. That said, it would be hard

11 for me to envision him successful in a competitive work setting.” AR 689. Because Mr.

12 Blatchford’s opinions were given in his role as plaintiff’s mental health treatment provider, and

13 did not require any expertise in employment, this was not a germane reason to discount his

14 opinions. The error is harmless, however, because the ALJ provided one germane reason. See

15 Molina v. Astrue, 674 F.3d 1104, 1117 (9th Cir. 2012) (error harmless if “inconsequential to the

16 ultimate disability determination”).

17          The Court concludes the ALJ did not err by discounting Mr. Blatchford’s opinions.

18 C.       Plaintiff’s Testimony

19          Where, as here, an ALJ determines a claimant has presented objective medical evidence

20 establishing underlying impairments that could cause the symptoms alleged, and there is no

21 affirmative evidence of malingering, the ALJ can only discount the claimant’s testimony as to

22 symptom severity by providing “specific, clear, and convincing” reasons that are supported by

23 substantial evidence. Trevizo, 871 F.3d at 678.

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 11
 1          Plaintiff wrote in a 2014 function report that his mental health conditions make it difficult

 2 “to focus and be around others.” AR 392. He has “a very hard time with [his] short term

 3 memory” and remembering appointments. AR 392, 396. He must leave himself “special

 4 reminders to take [his] medication.” AR 394. He reported poor sleep and feeling “very fatigued

 5 and tired during the day.” AR 393. He gets distracted easily. AR 397. At the 2016 hearing,

 6 plaintiff testified that he is unable to maintain employment due to his depression. AR 82. When

 7 it gets bad, he does nothing but sit and stare at the television. AR 91. The ALJ discounted

 8 plaintiff’s testimony as inconsistent with the medical record and his activities, and because

 9 plaintiff’s criminal record is a non-disability related barrier to finding work. AR 27-28.

10          1.     Medical Evidence

11          While symptom testimony “cannot be rejected on the sole ground that it is not fully

12 corroborated by objective medical evidence, the medical evidence is still a relevant factor in

13 determining the severity” of a claimant’s symptoms. Rollins v. Massanari, 261 F.3d 853, 857

14 (9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)). The ALJ discounted plaintiff’s testimony

15 because he was “consistently assessed as being pleasant, cooperative, polite, alert, oriented x3

16 with a normal affect, etc.” AR 28 (citing 512, 516, 525, 547, 606, 640, 655, 662, 673). The ALJ

17 cited treatment notes answering very basic mental health screening questions that convey little to

18 no information regarding how severe plaintiff’s depression was and how it affected his ability to

19 work. Several of the records the ALJ cited are from appointments for physical issues and the

20 psychological screening questions are extremely rudimentary. See AR 512, 516, 606. And the

21 mental health appointment notes cited typically contain some normal findings and some

22 abnormal findings such as “dysphoric” or “sluggish” mood, “constricted” affect, or

23 “circumstantial” speech. AR 525, 547, 640, 673. The ALJ did not explain why the normal

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 12
 1 findings he cited were more significant than the abnormal findings he ignored. This was not a

 2 clear and convincing reason to discount plaintiff’s testimony.

 3          2.     Activities

 4          An ALJ may discount a claimant’s testimony based on daily activities that either

 5 contradict her testimony or that meet the threshold for transferable work skills. Orn v. Astrue,

 6 495 F.3d 625, 639 (9th Cir. 2007). The ALJ cited attending appointments and meetings,

 7 volunteering, and briefly working 40 hours per week. AR 28.

 8          Plaintiff lives in “easy walking distance” from the clinic where he sees Mr. Blatchford.

 9 AR 625. A note from plaintiff’s case manager states that he “regularly” sees his case manager

10 and prescriber and participates in chemical dependency treatment, but does not define

11 “regularly.” AR 457. Plaintiff reported in January 2014 that he “volunteers at his church and

12 helps out in the kitchen at the Swedish Club” but no frequency or even regularity is mentioned.

13 AR 464. Without more, this is not substantial evidence that plaintiff’s activities contradict his

14 testimony or show his ability to work full time.

15          In 2014, plaintiff apparently worked at a used car lot from late August until December at

16 the latest. See AR 330, 525, 524. This brief work effort, which did not reach the level of

17 substantial gainful activity, does not contradict plaintiff’s claims of disabling impairments. See

18 AR 23 (no SGA after January 2013). “It does not follow from the fact that a claimant tried to

19 work for a short period of time and, because of his impairments, failed, that he did not then

20 experience [symptoms] and limitations severe enough to preclude him from maintaining

21 substantial gainful employment.” Lingenfelter v. Astrue, 504 F.3d 1028, 1038 (9th Cir. 2007)

22 (emphasis in original); see also Program Operations Manual System (POMS) DI 10501.055

23 Unsuccessful Work Attempts (UWA) (S.S.A. 2017) (an unsuccessful work attempt lasts only “a

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 13
 1 short time (no more than 6 months)”).

 2          Lastly, when discussing plaintiff’s activities, the ALJ stated that plaintiff “drinks a

 3 substantial amount of coffee. Common-sense suggests that were the claimant to reduce his

 4 caffeine intake, he would like [sic] be calmer.” AR 28. The ALJ cited a single treatment note

 5 stating that plaintiff “did not sleep well the previous night [and] had a ‘big cup of coffee’ shortly

 6 before coming to this meeting.” AR 613. This was not substantial evidence to support the ALJ’s

 7 finding that plaintiff consistently drinks a substantial amount of coffee. Moreover, although

 8 coffee is a familiar stimulant, the ALJ is not in a position to know how coffee affects plaintiff’s

 9 psychological state. See Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990) (“[J]udges,

10 including administrative law judges of the Social Security Administration, must be careful not to

11 succumb to the temptation to play doctor. ... Common sense can mislead; lay intuitions about

12 medical phenomena are often wrong.”) (internal citations omitted). The Commissioner goes

13 even further, stating without any support in the medical record or other authority that “caffeine

14 can cause anxiety.” Dkt. 10 at 8. A treatment note that the Commissioner cites states that

15 plaintiff reported drinking “2-3 cups/day” of coffee. AR 461. Plaintiff’s doctors were aware of

16 his caffeine intake and apparently did not recommend reducing it. Neither the ALJ nor the

17 Commissioner is qualified to opine that caffeine worsens plaintiff’s anxiety.

18          The Court concludes the ALJ erred by discounting plaintiff’s testimony based on his

19 activities.

20          3.      Criminal Record

21          The ALJ discounted plaintiff’s allegations because he “has a non-disability related barrier

22 in finding work because of criminal history….” AR 28. However, plaintiff appears to have less

23 trouble obtaining work than keeping it. For example, as discussed above, he was hired to work

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 14
 1 beginning August 2014, but the job lasted four months or less. Substantial evidence does not

 2 support the ALJ’s finding. Moreover, the existence of other barriers to employment does not

 3 contradict plaintiff’s testimony. And an ALJ cannot assume that someone would apply for

 4 benefits simply because they have a non-disability related barrier to employment. The

 5 Commissioner argues that plaintiff’s criminal history “diminishes his reputation for

 6 truthfulness.” Dkt 10 at 9. The ALJ’s decision does not contain such reasoning and the

 7 Commissioner’s contention is thus an improper post hoc argument upon which the Court cannot

 8 rely. The Court reviews the ALJ’s decision “based on the reasoning and findings offered by the

 9 ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator may have been

10 thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 1995). 3 The

11 Commissioner also argues that plaintiff’s inconsistent statements regarding drug use diminish

12 plaintiff’s credibility. Dkt. 10 at 8-9. The Court rejects this post-hoc argument because the ALJ

13 did not rely on such reasoning. See Bray, 554 F.3d at 1225. Furthermore, the two cases the

14 Commissioner cites in support of the proposition that inconsistent statements about drug use are

15 sufficient alone to reject a claimant’s testimony are distinguishable because several other valid

16 reasons were given. See Thomas, 278 F.3d at 959 (upholding credibility determination based on

17 daily activities, poor work history before alleged disability, and inconsistent statements on drug

18 use); Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (inconsistent statements about

19 alcohol use, along with faking the need for a cane, were sufficient to discount claimant’s

20 testimony). Plaintiff’s criminal history was not a clear and convincing reason to discount his

21 testimony.

22
     3
    Moreover, it is doubtful whether such reasoning could be upheld now that the Commissioner
23 has clarified that “subjective symptom evaluation is not an examination of an individual’s
   character.” SSR 16-3p (S.S.A. 2017) (superseding SSR 96-7p).
     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 15
 1          The Court concludes that the ALJ failed to provide any clear and convincing reason, and

 2 thus erred by discounting plaintiff’s testimony.

 3 D.       Scope of Remand

 4          Plaintiff requests the Court remand for payment of benefits. Dkt. 9 at 18. In general, the

 5 Court has “discretion to remand for further proceedings or to award benefits.” Marcia v.

 6 Sullivan, 900 F.2d 172, 176 (9th Cir. 1990). The Court may remand for further proceedings if

 7 enhancement of the record would be useful. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

 8 2000). The Court may remand for benefits where (1) the record is fully developed and further

 9 administrative proceedings would serve no useful purpose; (2) the ALJ fails to provide legally

10 sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3)

11 if the improperly discredited evidence were credited as true, the ALJ would be required to find

12 the claimant disabled on remand. Garrison, 759 F.3d at 1020. The Court has flexibility,

13 however, “when the record as a whole creates serious doubt as to whether the claimant is, in fact,

14 disabled within the meaning of the Social Security Act.” Id. at 1021.

15          Here, the Court concludes that the record, as it stands, does not compel a finding of

16 disability. For example, although both Dr. Mitchell and Dr. Czysz opined that plaintiff would

17 have a “very significant” limitation on the ability to complete a normal work day and work week,

18 neither quantified this limitation and thus the Court cannot compare it to the vocational expert’s

19 testimony that a person who missed 12 hours per month would not be able to maintain

20 employment. AR 480, 685, 109. This Court cannot make its own findings. See Connett v.

21 Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (“we cannot rely on independent findings of the

22 district court. We are constrained to review the reasons the ALJ asserts.”). In addition, even if

23 plaintiff’s testimony were accepted, it is the ALJ’s responsibility to translate it into concrete

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 16
 1 limitations. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (upholding

 2 ALJ’s “translat[ion]” of claimant’s condition into “concrete restrictions”). Furthermore, it is

 3 undisputed that one of plaintiff’s severe impairments is substance abuse. AR 23. Accordingly, if

 4 the ALJ determines that plaintiff is disabled considering the substance abuse, he would have to

 5 determine whether plaintiff would be disabled excluding the impact of the substance abuse. See

 6 42 U.S.C. § 1382c(a)(3)(J) (if substance abuse is a contributing factor material to the

 7 determination of disability, a claimant cannot be considered disabled for purposes of awarding

 8 benefits). Under the circumstances, enhancement of the record would be useful and,

 9 accordingly, remand for further proceedings is appropriate in this case.

10                                           CONCLUSION

11           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

12 case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

13 405(g).

14           On remand, the ALJ should reevaluate plaintiff’s testimony and the opinions of Dr.

15 Mitchell, Dr. Colby, and Dr. Czysz, reassess the RFC as needed, and proceed to step five as

16 necessary.

17           DATED this 11th day of December, 2018.

18

19

20
                                                         A
                                                         The Honorable Richard A. Jones
21
                                                         United States District Judge
22

23

     ORDER REVERSING AND REMANDING
     THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 17
